                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 TITUS HENDERSON,

         Plaintiff,                                                        ORDER
 v.
                                                                   Case No. 21-cv-346-jdp
 GARY HAMBLIN, et al

         Defendants.


       Plaintiff Titus Henderson, a prisoner in the custody of the Department of Corrections,

has filed a proposed civil complaint. Plaintiff is a prisoner and, therefore, subject to the 1996

Prisoner Litigation Reform Act. Plaintiff has requested leave to proceed without prepayment

of the filing fee, and submitted several uncertified monthly inmate transaction statements to

support this request. These statements are insufficient to determine whether plaintiff qualifies

for indigent status because plaintiff has not submitted a certified copy of plaintiff’s inmate trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint.

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than July 20, 2021. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                                  1
                                              ORDER

        IT IS ORDERED that plaintiff Titus Henderson may have until July 20, 2021 to

submit a certified trust fund account statement for the period beginning approximately

November 20, 2020 and ending approximately May 20, 2021. If, by July 20, 2021, plaintiff

fails to respond to this order, I will assume that plaintiff wishes to withdraw this action

voluntarily. In that event, the case will be closed without prejudice to plaintiff filing the case

at a later date.




                   Entered this 29th day of June, 2021.

                                        BY THE COURT:


                                        /s/
                                        PETER OPPENEER
                                        Magistrate Judge




                                                  2
